
	
		I
		112th CONGRESS
		1st Session
		H. R. 1236
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2011
			Mr. Gerlach (for
			 himself, Mr. Neal,
			 Mr. Paulsen,
			 Mr. Blumenauer,
			 Mr. Hunter, and
			 Mr. DeFazio) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  reduced rate of excise tax on beer produced domestically by certain small
		  producers.
	
	
		1.Short titleThis Act may be cited as the
			 Small Brewer Reinvestment and
			 Expanding Workforce Act or as the Small
			 BREW Act.
		2.Reduced rate of
			 excise tax on beer produced domestically by certain small producers
			(a)In
			 generalParagraph (2) of
			 section 5051(a) of the Internal Revenue Code of 1986 is amended—
				(1)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively,
			 and
				(2)by striking
			 subparagraph (A) and inserting the following new subparagraphs:
					
						(A)In
				generalIn the case of a
				brewer who produces not more than 6,000,000 barrels of beer during the calendar
				year, the per barrel rate of tax imposed by this section shall be—
							(i)$3.50 on the first
				60,000 qualified barrels of production, and
							(ii)$16 on the first
				1,940,000 qualified barrels of production to which clause (i) does not
				apply.
							(B)Qualified
				barrels of productionFor purposes of this paragraph, the term
				qualified barrels of production means, with respect to any brewer
				for any calendar year, the number of barrels of beer which are removed in such
				year for consumption or sale and which have been brewed or produced by such
				brewer at qualified breweries in the United
				States.
						.
				(b)Conforming
			 amendments
				(1)Subparagraph (C) of section 5051(a)(2) of
			 such Code, as redesignated by this section, is amended—
					(A)by striking
			 2,000,000 barrel quantity and inserting 6,000,000 barrel
			 quantity, and
					(B)by striking
			 60,000 barrel quantity and inserting 60,000 and 1,940,000
			 barrel quantities.
					(2)Subparagraph (D)
			 of such section, as so redesignated, is amended by striking 2,000,000
			 barrels and inserting 6,000,000 barrels.
				(c)Effective
			 dateThe amendments made by this section shall apply to beer
			 removed during calendar years beginning after the date of the enactment of this
			 Act.
			
